

114 S59 IS: To reject the final 5-year Outer Continental Shelf Oil and Gas Leasing Program for fiscal years 2012 through 2017 of the Administration and replace the plan with a 5-year plan that is more in line with the energy and economic needs of the United States.
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 59IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reject the final 5-year Outer Continental Shelf Oil and Gas Leasing Program for fiscal years
			 2012 through 2017 of the Administration and replace the plan with a 5-year
			 plan that is more in line with the energy and economic needs of the United
 States.1.Extension of leasing program(a)In generalSubject to subsection (c), the Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to in this section as the Secretary) under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) shall be considered to be the final oil and gas leasing program under that section for the period of fiscal years 2015 through 2020.(b)Final environmental impact
 statementThe Secretary is considered to have issued a final environmental impact statement for the program applicable to the period described in subsection (a) in accordance with all requirements under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(c)ExceptionsLease Sales 214, 232, and 239 shall not be included in the final oil and gas leasing program for the period of fiscal years 2015 through 2020.(d)Eastern Gulf of
 Mexico not includedNothing in this section affects restrictions on oil and gas leasing under the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).